Citation Nr: 1242192	
Decision Date: 12/11/12    Archive Date: 12/20/12

DOCKET NO.  09-29 937	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a bilateral hip disability, to include as secondary to service-connected low back strain with chronic facette arthritis of the lumbar spine.

2.  Entitlement to a rating in excess of 40 percent for low back strain with chronic facette arthritis of the lumbar spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1985 to April 1988.

These matters come before the Board of Veterans' Appeals (Board) from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine.  In that decision, the RO denied entitlement to service connection for a bilateral hip disability and denied entitlement to a rating in excess of 40 percent for low back strain with chronic facette arthritis of the lumbar spine.

The RO in Cleveland, Ohio currently has jurisdiction over the Veteran's claims.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claims.  The documents in this file have been reviewed and are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

In his August 2009 substantive appeal (VA Form 9) the Veteran raised the issue of entitlement to service connection for a left lower extremity disability, to include leg length discrepancy.  This issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Once the Secretary undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, he must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).
An August 2008 VA examination report includes a diagnosis of bilateral mild degenerative arthritis of the hips.  Thus, a current bilateral hip disability has been demonstrated.

Service treatment records include a March 1986 report of treatment for low back pain.  The Veteran sustained a low back injury while riding in a pickup truck which came to a sudden stop.  Examination revealed bruising to the lower thoracic and lumbar area of the back over the spine, more on the right side of the spine.  There was tenderness over the spinous area of the upper lumbar spine.  The Veteran was diagnosed as having soft tissue trauma to the lower back.

The Veteran contends that his current bilateral hip disability is either related to his in-service injury in March 1986 or, in the alternative, is related to his service-connected low back disability.

The physician who conducted the August 2008 VA examination opined that he would have to resort to mere speculation or conjecture with regard to the etiology of the Veteran's current bilateral hip disability because he saw no connection between the Veteran's degenerative disease and his lumbar spine arthritis.  The examiner reasoned that the Veteran had no antecedent trauma related to his bilateral hip disability.  Also, the onset of his hip symptoms was relatively recent, whereas his lumbar spine disability was a chronic problem that had been ongoing since 1986.  Thus, there was no causal relationship between the Veteran's service-connected lumbar spine disability and his degenerative hip disability.  Additionally, there was mechanical evidence of impingement of the left femoral acetabular complex.  This problem was completely unrelated to the Veteran's back disability and may exacerbate or accelerate his degenerative hip disability.

The August 2008 opinion is inadequate because the examiner did not discuss  whether the Veteran's current bilateral hip disability was directly related to service.  Also, he did not acknowledge or discuss the significance, if any, of the Veteran's injury in service in March 1986.  An adequate medical opinion must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

Moreover, the August 2008 opinion only addressed whether the Veteran's current bilateral hip disability was caused by his service-connected low back disability.  However, service connection may also be granted for a disability that is "aggravated" by a service-connected disability and no opinion was provided as to any possible aggravation.  38 C.F.R. § 3.310 (2012).

VA regulations provide that where an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.  38 C.F.R. § 4.2 (2012); see 38 C.F.R. § 19.9 (2012).  Where the Board makes a decision based on an examination report which does not contain sufficient detail, remand is required "for compliance with the duty to assist by conducting a thorough and contemporaneous medical examination."  Goss v. Brown, 9 Vet. App 109, 114 (1996); Stanton v. Brown, 5 Vet. App. 563, 569 (1993).

With respect to the Veteran's service-connected low back disability, the evidence indicates that the disability may have worsened since his last VA examination in August 2008.  For example, during the August 2008 VA examination he reported that he did not use any assistive devices for ambulation and that he did not experience any unsteadiness.  Examination revealed normal motor strength (5/5) in the lower extremities bilaterally, normal (2+/4+) and equal patellar and Achilles deep tendon reflexes bilaterally, and normal sensation.  However, a VA urgent care treatment note and a VA physical medicine rehabilitation discharge note, both dated in December 2008, include reports of falls due to left leg weakness, numbness and tingling in the left leg and foot, and a 2 week history of worsening low back pain.  He was given a cane due to his back pain and left lower extremity weakness.  A diagnosis of back pain with radiculopathy was provided.

A veteran must be afforded a thorough and contemporaneous examination when the record does not adequately reveal the current state of his disability.  Hart v. Mansfield, 21 Vet. App. 505, 508 (2007) (citing, inter alia, Green v. Derwinski, 1 Vet. App. 121, 124 (1991)).  The record is inadequate and the need for a contemporaneous examination occurs when there is evidence (including a veteran's statements) of a possible increase in disability since the last examination.  Hart, 21 Vet. App. at 508 (citing, inter alia, Snuffer v. Gober, 10 Vet. App. 400, 403 (1997)).  In light of the above evidence, VA's duty to obtain a new examination as to the current severity of the Veteran's service-connected low back disability is triggered.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the etiology of his current bilateral hip disability.  All indicated tests and studies should be conducted.

The claims folder, including this remand and any relevant records contained in the Virtual VA system, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum.

The examiner should answer all of the following questions:

(a)  Is it at least as likely as not (50 percent probability or more) that the Veteran's current bilateral hip disability (any hip disability diagnosed since May 2008) had its onset in service, had its onset in the year immediately following service, is related to his low back injury in service in March 1986, or is otherwise the result of a disease or injury in service?

(b)  Is it at least as likely as not (50 percent probability or more) that the Veteran's current bilateral hip disability (any hip disability diagnosed since May 2008) was caused (in whole or in part) by his service-connected low back strain with chronic facette arthritis of the lumbar spine?

(c)  Is it at least as likely as not (50 percent probability or more) that the Veteran's current bilateral hip disability (any hip disability diagnosed since May 2008) was aggravated (made worse as shown by comparing the current disability to medical evidence created prior to any aggravation) by his service-connected low back strain with chronic facette arthritis of the lumbar spine?

If the Veteran's bilateral hip disability is found to have been aggravated by the service-connected low back strain with chronic facette arthritis of the lumbar spine, the examiner should additionally indicate the extent of such aggravation by identifying the baseline level of disability.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.

In formulating the above opinions, the examiner should acknowledge and comment on any hip disability diagnosed since May 2008 and the Veteran's low back injury in service in March 1986.

The examiner must provide a rationale for each opinion given.
If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

The absence of evidence of treatment for hip problems in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports of symptomatology, the examiner must provide a reason for doing so.

2.  Schedule the Veteran for a VA examination to evaluate the current severity of his service-connected back disability.  All indicated tests and studies should be conducted.

The claims folder, including this remand and any relevant records contained in the Virtual VA system, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum.

The ranges of thoracolumbar spinal motions should be reported in degrees.  The examiner should also provide a specific opinion as to whether there is additional limitation of motion due to weakened movement, excess fatigability, incoordination, pain, or flare-ups.
The examiner should express this opinion in terms of the degree of additional range-of- motion loss (in degrees) due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.

The examiner should report whether there is any ankylosis of the thoracolumbar spine or entire spine.  If ankylosis is present, the examiner should specify whether it is favorable or unfavorable and the angle at which the spine is held.

The examiner should also report the total duration of any incapacitating episodes due to intervertebral disc syndrome requiring bed rest prescribed by a physician and treatment by a physician during the past 12 months.

The examiner should also specify the nerves affected by the back disability and provide an opinion as to the severity of any associated paralysis, neuritis, or neuralgia.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports of symptomatology, the examiner must provide a reason for doing so.

3.  The AOJ should review the examination reports to ensure that they contain the information and opinions requested in this remand and are otherwise complete.

4.  If any benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case. Thereafter, the case should be returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



